Citation Nr: 0932558	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-40 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a partial 
lateral meniscectomy of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to February 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the claim.  The issue was 
remanded by the Board in January 2008 for additional 
development.  

In the January 2008 remand, the Board referred the issues of 
entitlement to a temporary total rating due to convalescence 
and for a total rating for compensation purposes due to 
individual unemployability (TDIU).  As review of the claims 
folder does not reveal that these issues have been addressed 
by the RO, they are again REFERRED for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In 
January 2008, the Board remanded the Veteran's claim for an 
increased rating for a partial lateral meniscectomy of the 
right knee so that he could be afforded a VA examination.  It 
was noted that a current VA examination was necessary because 
the most recent medical information in the claims file 
concerning the Veteran's service-connected right knee 
disability was from January 2005; yet, there was evidence 
that after that date, the Veteran had surgery for a total 
knee replacement.  

In accordance with the Board's remand, a May 5, 2009 letter 
from the VA Medical Center (VAMC) in Decatur, Georgia, to the 
Veteran at his most recent address of record informed him 
that he had been scheduled for a compensation and pension 
examination to be held on May 20, 2008 [sic].  The Veteran 
failed to report for the examination on May 20, 2009.  As the 
Veteran was informed that his examination was scheduled for a 
date that had already passed, the Board finds that remand is 
warranted for an additional examination.  

Additionally, the July 2009 supplemental statement of the 
case was mailed to the Veteran at an incorrect address.  And 
since notice that complies with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), has not been provided, such notice 
should be sent to the Veteran.  Any recent VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
for his right knee disability, as outlined 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Make arrangements to obtain the 
Veteran's treatment records for his right 
knee disability from the VA Tennessee 
Valley healthcare system, dated since 
April 2009.  

3.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the current severity of his 
partial lateral meniscectomy of the right 
knee.  

Notice of this examination should be 
mailed to the Veteran at his most recent 
address of record, and a copy of the 
notification should be associated with the 
claims folder.

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions.  

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC).  The SSOC should be mailed to the 
Veteran at his most recent address of 
record (The July 2009 SSOC was sent to an 
incorrect address).  Allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


